             Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 1 of 27




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   MANASA THIMMEGOWDA, individually and
     on behalf of all others similarly situated,
10
                           Plaintiff,                       NO.
11          v.
                                                            CLASS ACTION COMPLAINT
12   BIG FISH GAMES, INC., a Washington
     corporation; ARISTOCRAT TECHNOLOGIES                   JURY DEMAND
13   INC., a Nevada corporation; ARISTOCRAT
     LEISURE LIMITED, an Australian corporation;
     and CHURCHILL DOWNS INCORPORATED,
14   a Kentucky corporation,
15                         Defendants.

16
            Plaintiff Manasa Thimmegowda brings this case, individually and on behalf of all
17   others similarly situated, against Defendants, Big Fish Games, Inc. (“Big Fish”), Aristocrat
18   Technologies Inc. and Aristocrat Leisure Limited (“Aristocrat”), and Churchill Downs

19   Incorporated (“Churchill Downs”) (collectively, “Defendants”) to enjoin and obtain redress for

     Defendants’ operation of illegal online casino games. Plaintiff alleges as follows:
20

21                                  I. NATURE OF THE ACTION

22          1.      Defendants are the current owners and operators of “Big Fish Casino” as well as

23   other similar internet casino games that compete in the so-called “social casino” market.



                                                                           TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 1                                               1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
              Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 2 of 27



              2.    The Ninth Circuit recently held that Big Fish Casino “constitutes illegal
 1
     gambling under Washington law.” Kater v. Churchill Downs Inc., 886 F.3d 784, 785 (9th Cir.
 2
     2018).
 3
              3.    Insofar as the Kater case seeks relief from Big Fish Casino’s prior owner and
 4
     operator, on behalf of individuals who began playing Big Fish Casino before a certain date, this
 5
     case—which additionally seeks redress from the current ownership and operation, and does so
 6
     on behalf of individuals that began playing Big Fish Casino and other similar games after that
 7
     certain date—is essentially a companion case that fills in any gaps left by Kater.
 8
              4.    Through “Big Fish Casino” and other similar internet casinos, Defendants offer
 9
     a multitude of electronic slot machine and other internet casino games to consumers.
10
     Consumers play Big Fish Casino and Defendants’ other casino games on Apple iOS devices,
11
     Android Devices, and Facebook.
12
              5.    Defendants provide a bundle of free “chips” to first-time visitors of their online
13
     casinos that can be used to wager on their games. After consumers inevitably lose their initial
14
     allotment of chips, Defendants attempt to sell them additional chips. Without additional chips,
15
     consumers cannot play Defendants’ gambling games.
16
              6.    Freshly topped off with additional chips, consumers wager to win more chips.
17
     The chips won by consumers playing Defendants’ games of chance are identical to the chips
18
     that it sells. Thus, by wagering chips that consumers purchase, consumers have the chance to
19
     win additional chips that they would otherwise have to purchase.
20
              7.    By operating Big Fish Casino and other similar online gambling games,
21
     Defendants have violated Washington law and illegally profited from tens of thousands of
22
     consumers. Accordingly, Plaintiff, on behalf of herself and a Class of similarly situated
23



                                                                           TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 2                                               1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 3 of 27



     individuals, brings this lawsuit to recover her losses and to obtain other appropriate relief.
 1

 2                                            II. PARTIES

 3          8.      Plaintiff Manasa Thimmegowda is a natural person who is domiciled in the state

 4   of Florida.

 5          9.      Defendant Big Fish Games, Inc., is a corporation organized and existing under

 6   the laws of Washington, with its principal place of business at 906 Alaskan Way, Suite 700,

 7   Seattle Washington 98104. Big Fish Games, Inc. conducts business throughout this District,

 8   Washington State, and the United States.

 9          10.     Defendant Aristocrat Technologies, Inc., is a corporation organized and existing

10   under the laws of Nevada, with its principal place of business at 7230 Amigo Street Las Vegas,

11   NV 89119 United States. Aristocrat Technologies, Inc. conducts business throughout this

12   District, Washington State, and the United States.

13          11.     Defendant Aristocrat Leisure Limited is a corporation organized and existing

14   under the laws of Australia, with its principal place of business at Building A, Pinnacle Office

15   Park, 85 Epping Road, North Ryde NSW 3113, Australia. Aristocrat conducts business

16   throughout this District, Washington State, and the United States.

17          12.     Defendant Churchill Downs Incorporated is a corporation incorporated under

18   the laws of the state of Kentucky with a principal place of business at 600 N. Hurstbourne

19   Parkway Suite 400 Louisville, KY 40222. Churchill Downs has conducted business throughout

20   this District, Washington State, and the United States.

21
                                  III. JURISDICTION AND VENUE
22
            13.     Federal subject-matter jurisdiction exists under 28 U.S.C. § 1332(d)(2) because
23
     (a) at least one member of the Class is a citizen of a state different from Defendants, (b) the


                                                                             TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 3                                                 1700 Seventh Avenue, Suite 2200
                                                                                    Seattle, Washington 98101
                                                                              TEL. 206.682.5600  FAX 206.682.2992
              Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 4 of 27




 1   amount in controversy exceeds $5,000,000, exclusive of interests and costs, and (c) none of the

 2   exceptions under that subsection apply to this action.

 3           14.      The Court has personal jurisdiction over Defendants because Defendants

     conduct significant business transactions in this District, and because the wrongful conduct
 4
     occurred in and emanated from this District.
 5
             15.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial
 6
     part of the events giving rise to Plaintiff’s claims occurred in this District.
 7                                     IV. FACTUAL ALLEGATIONS

 8   A.      Free-to-Play and the New Era of Online Gambling

 9           16.      The proliferation of internet-connected mobile devices has led to the growth of

10   what are known in the industry as “free-to-play” videogames. The term is a misnomer. It refers

11   to a model by which the initial download of the game is free, but companies reap huge profits

12   by selling thousands of “in-app” items that start at $0.99 but can quickly escalate to hundreds

13   or even thousands of dollars.

14           17.      The in-app purchase model has become particularly attractive to developers of

15   games of chance (e.g., poker, blackjack, and slot machine mobile videogames, amongst others),

16   because it allows them to generate huge profits. In 2017, free-to-play games of chance

17   generated over $3.8 billion in worldwide revenue, and they are expected to grow by ten percent

18   annually.1 Even “large land-based casino operators are looking at this new space” for “a

19   healthy growth potential.”2

20
     1
21            GGRAsia – Social casino games 2017 revenue to rise 7pct plus says report,
     http://www.ggrasia.com/social-casino-games-2017-revenue-to-rise-7pct-plus-says-report/ (last visited February
     11, 2019)
22
     2
               Report confirms that social casino games have hit the jackpot with $1.6B in revenue | GamesBeat,
23   https://venturebeat.com/2012/09/11/report-confirms-that-social-casino-games-have-hit-the-jackpot-with-1-6b-in-
     revenue/ (last visited February 11, 2019)



                                                                                     TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 4                                                         1700 Seventh Avenue, Suite 2200
                                                                                            Seattle, Washington 98101
                                                                                      TEL. 206.682.5600  FAX 206.682.2992
              Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 5 of 27




 1           18.      With games of chance that employ the in-game purchase strategy, developers

 2   have begun exploiting the same psychological triggers as casino operators. As one respected

 3   videogame publication put it:
             “If you hand someone a closed box full of promised goodies, many will happily
 4           pay you for the crowbar to crack it open. The tremendous power of small
             random packs of goodies has long been known to the creators of physical
 5           collectible card games and companies that made football stickers a decade ago.
             For some … the allure of a closed box full of goodies is too powerful to resist.
 6           Whatever the worth of the randomised [sic] prizes inside, the offer of a free
             chest and the option to buy a key will make a small fortune out of these
 7           personalities. For those that like to gamble, these crates often offer a small
             chance of an ultra-rare item.”3
 8

 9           19.      Another stated:
              “Games may influence ‘feelings of pleasure and reward,’ but this is an
10
             addiction to the games themselves; micro-transactions play to a different kind of
             addiction that has existed long before video games existed, more specifically, an
11
             addiction similar to that which you could develop in casinos and betting shops.”4
12           20.      The comparison to casinos doesn’t end there. Just as with casino operators,
13   mobile game developers rely on a small portion of their players to provide the majority of their
14   profits. These “whales,” as they’re known in casino parlance, account for just “0.15% of
15   players” but provide “over 50% of mobile game revenue.”5
16           21.      Game Informer, another respected videogame magazine, reported on the rise
17   (and danger) of micro-transactions in mobile games and concluded:
18
             “[M]any new mobile and social titles target small, susceptible populations for
19           large percentages of their revenue. If ninety-five people all play a [free-to-play]
             game without spending money, but five people each pour $100 or more in to
20           obtain virtual currency, the designer can break even. These five individuals are
             what the industry calls whales, and we tend not to be too concerned with how
21
     3
               PC Gamer, Microtransactions: the good, the bad and the ugly,
22   http://www.pcgamer.com/microtransactions-the-good-the-bad-and-the-ugly/ (last visited Feb. 11, 2019).
     4
               The Badger, Are micro-transactions ruining video games? | The Badger,
23   http://thebadgeronline.com/2014/11/micro-transactions-ruining-video-games/ (last visited Feb. 11, 2019).
     5
               Id. (emphasis added).


                                                                                      TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 5                                                          1700 Seventh Avenue, Suite 2200
                                                                                             Seattle, Washington 98101
                                                                                       TEL. 206.682.5600  FAX 206.682.2992
              Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 6 of 27



             they’re being used in the equation. While the scale and potential financial ruin is
 1
             of a different magnitude, a similar profitability model governs casino
             gambling.”6
 2
             22.     Academics have also studied the socioeconomic effect games that rely on in-app
 3
     purchases have on consumers. In one study, the authors compiled several sources analyzing so-
 4
     called free-to-play games of chance (called “casino” games below) and stated that:
 5

 6           “[Researchers] found that [free-to-play] casino gamers share many similar
             sociodemographic characteristics (e.g., employment, education, income) with
 7           online gamblers. Given these similarities, it is perhaps not surprising that a strong
             predictor of online gambling is engagement in [free-to-play] casino games.
 8           Putting a dark line under these findings, over half (58.3%) of disordered gamblers
             who were seeking treatment stated that social casino games were their first
 9           experiences with gambling.”

10           …

11           “According to [another study], the purchase of virtual credits or virtual items
             makes the activity of [free-to-play] casino gaming more similar to gambling.
12           Thus, micro-transactions may be a crucial predictor in the migration to online
             gambling, as these players have now crossed a line by paying to engage in these
13           activities. Although, [sic] only 1–5% of [free-to-play] casino gamers make
             micro-transactions, those who purchase virtual credits spend an average of $78.
14           Despite the limited numbers of social casino gamers purchasing virtual credits,
             revenues from micro-transactions account for 60 % of all [free-to-play] casino
15           gaming revenue. Thus, a significant amount of revenue is based on players’
             desire to purchase virtual credits above and beyond what is provided to the
16           player in seed credits.”7

17           23.     The same authors looked at the link between playing free-to-play games of

18   chance and gambling in casinos. They stated that “prior research indicated that winning large

19   sums of virtual credits on social casino gaming sites was a key reason for [consumers’]

20
     6
              Game Informer, How Microtransactions Are Bad For Gaming - Features - www.GameInformer.com,
21   http://www.gameinformer.com/b/features/archive/2012/09/12/how-microtransactions-are-bad-for-
     gaming.aspx?CommentPosted=true&PageIndex=3 (last visited February 11, 2019)
     7
              Hyoun S. Kim, Michael J. A. Wohl, et al., Do Social Casino Gamers Migrate to Online Gambling? An
22
     Assessment of Migration Rate and Potential Predictors, Journal of gambling studies / co-sponsored by the
     National Council on Problem Gambling and Institute for the Study of Gambling and Commercial Gaming (Nov.
23   14, 2014), available at http://link.springer.com/content/pdf/10.1007%2Fs10899-014-9511-0.pdf (citations
     omitted).


                                                                                  TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 6                                                      1700 Seventh Avenue, Suite 2200
                                                                                         Seattle, Washington 98101
                                                                                   TEL. 206.682.5600  FAX 206.682.2992
               Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 7 of 27



     migration to online gambling,” yet the largest predictor that a consumer will transition to online
 1
     gambling was “micro-transaction engagement.” In fact, “the odds of migration to online
 2
     gambling were approximately eight times greater among people who made micro-transactions
 3
     on [free-to-play] casino games compared to [free-to-play] casino gamers who did not make
 4
     micro-transactions.”8
 5
             24.      The similarity between micro-transaction based games of chance and games of
 6
     chance found in casinos has caused governments across the world to intervene to limit their
 7
     availability.9 Unfortunately, such games have eluded regulation in the United States. As a
 8
     result, and as described below, Defendants’ online gambling games have thrived and thousands
 9
     of consumers have spent millions of dollars unwittingly playing Defendants’ unlawful games of
10
     chance.
11

12   B.      A Brief Introduction to Big Fish and Aristocrat
             25.      Big Fish is a developer of slot machine-based “Social Casino” games. Its
13
     marquee product is Big Fish Casino. On information and belief, Big Fish Casino drives annual
14
     revenues in excess of $100 million, and Big Fish’s overall “social casino” portfolio drives
15
     annual revenues in excess of $200 million.
16
             26.      Big Fish and its founders have reaped substantial profits through a series of
17
     mergers and acquisitions by some of the largest gambling companies in the world.
18
             27.      For example, in 2014, Churchill Downs, Inc.—of Kentucky Derby fame—
19

20
     8
               Id. (emphasis added).
     9
21             In late August 2014, South Korea began regulating “social gambling” games, including games similar to
     Defendants’, by “ban[ning] all financial transactions directed” to the games. PokerNews.com, Korea Shuts Down
     All Facebook Games In Attempt To Regulate Social Gambling | PokerNews,
22
     https://www.pokernews.com/news/2014/09/korea-shuts-down-facebook-games-19204.htm (last visited Feb. 11,
     2019). Similarly, “the Maltese Lotteries and Gambling Authority (LGA) invited the national Parliament to regulate
23   all digital games with prizes by the end of 2014.” Id.




                                                                                      TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 7                                                          1700 Seventh Avenue, Suite 2200
                                                                                             Seattle, Washington 98101
                                                                                       TEL. 206.682.5600  FAX 206.682.2992
              Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 8 of 27



     purchased Big Fish for approximately $885 million.10
 1
             28.       Defendant Aristocrat Leisure is a multinational corporation that primarily
 2
     manufacture slot machines. It is headquartered in Australia but has employees in 103 different
 3
     countries.
 4
             29.      In 2018, Aristocrat purchased Big Fish from Churchill Downs for approximately
 5
     $990 million.11
 6

 7   C.      Consumers Do Not Consent To Any Terms Of Service Before Playing Big Fish

 8           30.      Consumers can play Big Fish Casino and its various slot machines and casino

 9   games—as well as Defendants’ other social casino games—by downloading Big Fish’s app on

     an Apple iOS device, on an Android device, or by playing the online casino games on
10
     Facebook.
11
             1.       Mobile App Users
12           31.      As is—for whatever reason—standard practice in the “Social Casino” industry,
13   consumers who download the Big Fish Casino app and then purchase chips on their mobile
14   devices are neither required to create an account with Big Fish nor asked to agree to or consent
15   to any terms of service before playing Big Fish games.
16           32.      For example, Apple iOS users navigate to the App Store to download the Big
17   Fish Casino mobile app. They are never presented with terms of any kind before downloading
18   the app. See Figure 1.
19

20
     10
21            Big Fish Games to be acquired for $885 million by racetrack operator Churchill Downs – GeekWire,
     http://www.geekwire.com/2014/churchill-downs-acquires-big-fish/ (last visited Feb. 11, 2019).
     11
22            Churchill Downs Incorporated Announces Closing of the Sale of Big Fish Games, Inc. to Aristocrat
     Technologies, Inc. for US$990 million, Churchill Downs, Inc., https://globenewswire.com/news-
23   release/2018/01/09/1286371/0/en/Churchill-Downs-Incorporated-Announces-Closing-of-the-Sale-of-Big-Fish-
     Games-Inc-to-Aristocrat-Technologies-Inc-for-US-990-million.html (last visited Feb. 11, 2019).



                                                                                   TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 8                                                       1700 Seventh Avenue, Suite 2200
                                                                                          Seattle, Washington 98101
                                                                                    TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 9 of 27



                    (Figure 1.)                                     (Figure 2.)
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          33.     When a consumer launches the Big Fish mobile app, they are first presented

17   with a loading screen while the player connects to Big Fish’s servers. See Figure 2.

18   //

19   //

20   //

21   //

22   //

23   //



                                                                          TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 9                                              1700 Seventh Avenue, Suite 2200
                                                                                 Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 10 of 27



                    (Figure 3.)                                  (Figure 4.)
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
            34.     Big Fish first offers consumers an allotment of free chips through one “Daily
17
     Spin” and a “Return Bonus,” as shown in Figure 3. Then, Big Fish presents consumers with
18
     various offers to purchase chips with real money at a discount. (Figures 4-5). As shown in Figure
19
     4 above, Big Fish announces a “Limited Time Offer!” for “95% Off” a 2,200,000 chip package
20
     for “only $4.99.”
21
            35.     Consumers can either accept Big Fish’s offers to purchase discounted chips or
22
     they can dismiss these offers and play Big Fish’s casino games, as shown in Figure 6.
23



                                                                          TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 10                                             1700 Seventh Avenue, Suite 2200
                                                                                 Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 11 of 27



                            (Figure 5.)                                    (Figure 6.)
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
            36.     Consumers are never asked to consent to Big Fish’s terms before playing these
19   games or before paying real money for Defendants’ virtual casino chips.
20          2.      Facebook Users

21          37.     Consumers can also play Big Fish’s casino games via Facebook. Like with Big

22   Fish’s mobile version, and consistent with the rest of the “social casino industry,” Facebook-

23   based Big Fish Casino players are neither required to create an account with Big Fish to play its



                                                                          TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 11                                             1700 Seventh Avenue, Suite 2200
                                                                                 Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 12 of 27



     various casino games or to purchase chips, nor are they asked to consent to Big Fish’s terms.
 1
            38.     Consumers first login to their Facebook account and upon searching for and
 2
     clicking to play Big Fish Casino are redirected to Big Fish’s games without ever having been
 3
     presented with any terms of service. See Figures 7-8.
 4

 5

 6

 7

 8

 9

10

11

12
                    (Figure 7, partially redacted for privacy)
13

14

15

16

17

18

19

20

21

22
                    (Figure 8, partially redacted for privacy)
23



                                                                          TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 12                                            1700 Seventh Avenue, Suite 2200
                                                                                Seattle, Washington 98101
                                                                          TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 13 of 27



            39.    Once the consumer connects to Big Fish’s game servers, Big Fish offers an
 1
     allotment of free chips through a "Return Bonus” and one “Daily Spin.” See Figure 9.
 2

 3

 4

 5

 6

 7

 8

 9

10

11                 (Figure 9, partially redacted for privacy)

12          40.     Finally, the consumer can play Big Fish’s casino games by selecting one of its

13   many slot machines. See Figure 10.

14

15

16

17

18

19

20

21

22

23                 (Figure 10, partially redacted for privacy)



                                                                         TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 13                                           1700 Seventh Avenue, Suite 2200
                                                                               Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 14 of 27



            41.     Consumers are never asked to consent to Big Fish’s terms before playing these
 1
     games or before paying real money for Defendants’ virtual casino chips.
 2

 3   D.     Defendants’ Online Casinos Contains Unlawful Games of Chance

 4          42.     Consumers visiting Defendants’ online casinos for the first time are awarded

 5   free chips. These free sample chips offer a taste of gambling and are designed to encourage

 6   players to get hooked and buy more chips for real money.

 7          43.     After they begin playing, consumers quickly lose their initial allotment of chips.

 8   Immediately thereafter, Big Fish informs them via a “pop up” screen that they have

 9   “Insufficient Cash” to place a wager, which prevents them from additional play. See Figure 11.

10

11

12

13

14

15

16

17

18          (Figure 11, showing Big Fish’s mobile application.)

19          44.     Concurrently with that warning, Big Fish provides a link to consumers, telling

20   them to “GET CHIPS” at the electronic store where the price for chips ranges from prices of $1

21   to at least $999.99. Big Fish’s offer to purchase chips with real money is substantially the same

22   on its mobile app and on Facebook. Once players run out of their allotment of free chips, they

23   cannot continue to play the game without buying more chips for real money.



                                                                           TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 14                                             1700 Seventh Avenue, Suite 2200
                                                                                 Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 15 of 27



            45.    Even during the check-out process when consumers purchase chips with real
 1
     money, Big Fish does not show consumers its Terms. See Figures 12-13.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14                 (Figure 12, the chip purchase page on iOS, partially redacted for privacy.)
15

16

17

18

19

20

21

22

23



                                                                         TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 15                                            1700 Seventh Avenue, Suite 2200
                                                                                Seattle, Washington 98101
                                                                          TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 16 of 27




 1

 2                  (Figure 13, showing the chip purchase page on Facebook.)

 3          46.     When purchasing chips via Facebook, the consumer is presented with a link

 4   only to Facebook’s terms, in Facebook’s capacity as the transaction processor. The consumer is

 5   not presented with terms for Big Fish Casino or Big Fish Games.

 6          47.     To begin wagering, players select the “BET” that will be used for a spin, as

 7   illustrated in Figure 14, which shows one of Defendants’ slot machine games in Big Fish

 8   Casino. Big Fish allows players to increase or decrease the amount he or she can wager and

 9   ultimately win (or lose).

10

11

12

13                  (Figure 14.)

14          48.     Once a consumer spins the slot machine by pressing the “SPIN” button, no

15   action on his or her part is required. Indeed, none of Defendants’ online casino games allow (or

16   call for) any additional user action. Instead, the consumer’s computer or mobile device

17   communicates with and sends information (such as the “BET” amount) to Big Fish’s servers.

18   Big Fish’s servers then execute the game’s algorithms that determine the spin’s outcome.

19          49.     Consumers can continue playing with the chips that they won, or they can exit

20   the game and return at a later time to play because Big Fish maintains win and loss records and

21   balances for each consumer. Indeed, once Big Fish’s algorithms determine the outcome of a

22   spin and Big Fish displays the outcome to the consumer, Big Fish adjusts the consumer’s

23   balance. Big Fish keeps records of each wager, outcome, win, and loss for every player.



                                                                          TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 16                                             1700 Seventh Avenue, Suite 2200
                                                                                 Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 17 of 27



                                 V. FACTS SPECIFIC TO PLAINTIFF
 1

 2          50.     In approximately November 2017, Plaintiff began playing Big Fish Casino on

 3   her Apple iOS device. Within three months of playing Big Fish Casino for the first time,

 4   Plaintiff began regularly paying real money to purchase virtual chips in Big Fish Casino.

 5          51.     Thereafter, Plaintiff continued playing various slot machines and other games of

 6   chance within Defendants’ casino where she would wager purchased chips for the chance of

 7   winning additional chips.

 8          52.     Between November 2017 and December 2018, Plaintiff wagered and lost (and
 9   Defendants therefore won) over $3,000 at Defendants’ games of chance.

10                                   VI. CLASS ALLEGATIONS
            53.     Class Definitions: Plaintiff brings this action pursuant to Fed. R. Civ. P.
11
     23(b)(2) and (b)(3) on behalf of a Class of similarly situated individuals, defined as
12
     follows:
13
            Class: All persons in the United States who began playing Big Fish Casino or
14          other similar Big Fish Games “casino games” on or after March 24, 2015, and
            lost purchased chips by wagering at Defendants’ casino games.
15
     The following people are excluded from the Class: (1) any Judge or Magistrate Judge presiding
16
     over this action and members of their families; (2) Defendants, Defendants’ subsidiaries,
17
     parents, successors, predecessors, and any entity in which the Defendants or their parents have
18
     a controlling interest and their current or former employees, officers and directors; (3) persons
19
     who properly execute and file a timely request for exclusion from the Class; (4) persons whose
20
     claims in this matter have been finally adjudicated on the merits or otherwise released; (5)
21
     Plaintiff’s counsel and Defendants’ counsel; and (6) the legal representatives, successors, and
22
     assigns of any such excluded persons.
23



                                                                           TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 17                                              1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 18 of 27



            54.     Numerosity: On information and belief, tens of thousands of consumers fall into
 1
     the definition of the Class. Members of the Class can be identified through Defendants’
 2
     records, discovery, and other third-party sources.
 3
            55.     Commonality and Predominance: There are many questions of law and fact
 4
     common to Plaintiff’s and the Class’ claims, and those questions predominate over any
 5
     questions that may affect individual members of the Class. Common questions for the Class
 6
     include, but are not necessarily limited to the following:
 7
            a.      Whether Defendants’ online casino games are “gambling” as defined by RCW §
 8
            9.46.0237;
 9
            b.      Whether Defendants are the proprietors for whose benefit the online casino
10
            games are played;
11
            c.      Whether Plaintiff and each member of the Class lost money or anything of value
12
     by gambling;
13
            d.      Whether Defendants violated the Washington Consumer Protection Act, RCW §
14
     19.86.010, et seq.; and
15
            e.      Whether Defendants have been unjustly enriched as a result of its conduct.
16
            56.     Typicality: Plaintiff’s claims are typical of the claims of other members of the
17
     Class in that Plaintiff’s and the members of the Class sustained damages arising out of
18
     Defendants’ wrongful conduct.
19
            57.     Adequate Representation: Plaintiff will fairly and adequately represent and
20
     protect the interests of the Class and has retained counsel competent and experienced in
21
     complex litigation and Class actions. Plaintiff’s claims are representative of the claims of the
22
     other members of the Class, as Plaintiff and each member of the Class lost money playing
23



                                                                            TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 18                                               1700 Seventh Avenue, Suite 2200
                                                                                   Seattle, Washington 98101
                                                                             TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 19 of 27



     Defendants’ games of chance. Plaintiff also has no interests antagonistic to those of the Class,
 1
     and Defendants have no defenses unique to Plaintiff. Plaintiff and her counsel are committed to
 2
     vigorously prosecuting this action on behalf of the Class and have the financial resources to do
 3
     so. Neither Plaintiff nor her counsel have any interest adverse to the Class.
 4
            58.     Policies Generally Applicable to the Class: This Class action is appropriate for
 5
     certification because Defendants have acted or refused to act on grounds generally applicable to
 6
     the Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure
 7
     compatible standards of conduct toward the members of the Class and making final injunctive
 8
     relief appropriate with respect to the Class as a whole. Defendants’ policies that Plaintiff
 9
     challenges apply and affect members of the Class uniformly, and Plaintiff’s challenge of these
10
     policies hinges on Defendants’ conduct with respect to the Class as a whole, not on facts or law
11
     applicable only to Plaintiff. The factual and legal bases of Defendants’ liability to Plaintiff and
12
     to the other members of the Class are the same.
13
            59.     Superiority: This case is also appropriate for certification because Class
14
     proceedings are superior to all other available methods for the fair and efficient adjudication of
15
     this controversy. The harm suffered by the individual members of the Class is likely to have
16
     been relatively small compared to the burden and expense of prosecuting individual actions to
17
     redress Defendants’ wrongful conduct. Absent a Class action, it would be difficult for the
18
     individual members of the Class to obtain effective relief from Defendants. Even if members of
19
     the Class themselves could sustain such individual litigation, it would not be preferable to a
20
     Class action because individual litigation would increase the delay and expense to all parties
21
     and the Court and require duplicative consideration of the legal and factual issues presented. By
22
     contrast, a Class action presents far fewer management difficulties and provides the benefits of
23



                                                                             TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 19                                               1700 Seventh Avenue, Suite 2200
                                                                                   Seattle, Washington 98101
                                                                             TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 20 of 27



     single adjudication, economy of scale, and comprehensive supervision by a single Court.
 1
     Economies of time, effort, and expense will be fostered and uniformity of decisions will be
 2
     ensured.
 3
            60.     Plaintiff reserves the right to revise the foregoing “Class Allegations” and
 4
     “Class Definition” based on facts learned through additional investigation and in discovery.
 5

 6                                 VII. FIRST CAUSE OF ACTION
                         Violations of Revised Code of Washington § 4.24.070
 7                                (On behalf of Plaintiff and the Class)
            61.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 8
            62.     Plaintiff, members of the Class, and Defendants are all “persons” as defined by
 9
     RCW § 9.46.0289.
10
            63.     Washington’s “Recovery of money lost at gambling” statute, RCW 4.24.070,
11
     provides that “all persons losing money or anything of value at or on any illegal gambling
12
     games shall have a cause of action to recover from the dealer or player winning, or from the
13
     proprietor for whose benefit such game was played or dealt, or such money or things of value
14
     won, the amount of the money or the value of the thing so lost.”
15
            64.     “Gambling,” defined by RCW § 9.46.0237, “means staking or risking something
16
     of value upon the outcome of a contest of chance or a future contingent event not under the
17
     person's control or influence.”
18
            65.     Defendants’ “chips” sold for use in its online gambling games are “thing[s] of
19
     value” under RCW § 9.46.0285.
20
            66.     Defendants’ online gambling games are illegal gambling games because they are
21
     online games at which players wager things of value (the chips) and by an element of chance
22

23



                                                                             TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 20                                                1700 Seventh Avenue, Suite 2200
                                                                                    Seattle, Washington 98101
                                                                              TEL. 206.682.5600  FAX 206.682.2992
               Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 21 of 27



     (e.g., by spinning an online slot machine) are able to obtain additional entertainment and extend
 1
     gameplay (by winning additional chips).
 2
               67.   Defendants are the proprietors for whose benefit the online gambling games are
 3
     played because they own the online gambling games and operate those games for their own
 4
     profit.
 5
               68.   Plaintiff and the Class gambled when they purchased chips to wager at
 6
     Defendants’ online gambling games. Plaintiff and each member of the Class staked money, in
 7
     the form of chips purchased with money, at Defendants’ games of chance (e.g., Defendants’
 8
     slot machines) for the chance of winning additional things of value (e.g., chips that extend
 9
     gameplay without additional charge).
10
               69.   In addition, Defendants’ online gambling games are not “pinball machine[s] or
11
     similar mechanical amusement device[s]” as contemplated by the statute because:
12
                     a.     the games are electronic rather than mechanical;
13
                     b.     the games confer replays but they are recorded and can be redeemed on
14
                     separate occasions (i.e., they are not “immediate and unrecorded”); and
15
                     c.     the games contain electronic mechanisms that vary the chance of
16
                     winning free games or the number of free games which may be won (e.g., the
17
                     games allow for different wager amounts).
18
               70.   RCW § 9.46.0285 states that a “‘Thing of value,’ as used in this chapter, means
19
     any money or property, any token, object or article exchangeable for money or property, or any
20
     form of credit or promise, directly or indirectly, contemplating transfer of money or property or
21
     of any interest therein, or involving extension of a service, entertainment or a privilege of
22
     playing at a game or scheme without charge.”
23



                                                                            TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 21                                               1700 Seventh Avenue, Suite 2200
                                                                                   Seattle, Washington 98101
                                                                             TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 22 of 27



            71.     The “chips” Plaintiff and members of the Class had the chance of winning in
 1
     Defendants’ online gambling games are “thing[s] of value” under Washington law because they
 2
     are credits that involve the extension of entertainment and a privilege of playing a game
 3
     without charge.
 4
            72.     Defendants’ online gambling games are “Contest[s] of chance,” as defined by
 5
     RCW § 9.46.0225, because they are “contest[s], game[s], gaming scheme[s], or gaming
 6
     device[s] in which the outcome[s] depend[] in a material degree upon an element of chance,
 7
     notwithstanding that skill of the contestants may also be a factor therein.” Defendants’ online
 8
     gambling games are programmed to have outcomes that are determined entirely upon chance
 9
     and a contestant’s skill does not affect the outcomes.
10
            73.     RCW § 9.46.0201 defines “Amusement game[s]” as games where “The outcome
11
     depends in a material degree upon the skill of the contestant,” amongst other requirements.
12
     Defendants’ online gambling games are not “Amusement game[s]” because their outcomes are
13
     dependent entirely upon chance and not upon the skill of the player and because the games are
14
     “contest[s] of chance,” as defined by RCW § 9.46.0225.
15
            74.     As a direct and proximate result of Defendants’ gambling game, Plaintiff and
16
     each member of the Class have lost money wagering at Defendants’ games of chance. Plaintiff,
17
     on behalf of herself and the Class, seeks an order (1) requiring Defendants to cease the
18
     operation of its gambling games; and/or (2) awarding the recovery of all lost monies, interest,
19
     and reasonable attorneys’ fees, expenses, and costs to the extent allowable.
20

21

22

23



                                                                           TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 22                                             1700 Seventh Avenue, Suite 2200
                                                                                 Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 23 of 27



                              VIII. SECOND CAUSE OF ACTION
 1        Violations of the Washington Consumer Protection Act, RCW § 19.86.010, et seq.
                                (On behalf of Plaintiff and the Class)
 2
             75.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 3
             76.     Washington’s Consumer Protection Act, RCW § 19.86.010 et seq. (“CPA”),
 4
     protects both consumers and competitors by promoting fair competition in commercial markets
 5
     for goods and services.
 6
             77.     To achieve that goal, the CPA prohibits any person from using “unfair methods
 7
     of competition or unfair or deceptive acts or practices in the conduct of any trade or commerce.
 8
     . . .” RCW § 19.86.020.
 9
             78.     The CPA states that “a claimant may establish that the act or practice is injurious
10
     to the public interest because it . . . Violates a statute that contains a specific legislative
11
     declaration of public interest impact.”
12
             79.     Defendants violated RCW § 9.46.010, et seq. which declares that:
13

14           “The public policy of the state of Washington on gambling is to keep the criminal
             element out of gambling and to promote the social welfare of the people by
15           limiting the nature and scope of gambling activities and by strict regulation and
             control.
16
             It is hereby declared to be the policy of the legislature, recognizing the close
17           relationship between professional gambling and organized crime, to restrain all
             persons from seeking profit from professional gambling activities in this state; to
18           restrain all persons from patronizing such professional gambling activities; to
             safeguard the public against the evils induced by common gamblers and common
19           gambling houses engaged in professional gambling; and at the same time, both to
             preserve the freedom of the press and to avoid restricting participation by
20           individuals in activities and social pastimes, which activities and social pastimes
             are more for amusement rather than for profit, do not maliciously affect the public,
21           and do not breach the peace.”

22           80.     Defendants have violated RCW § 9.46.010, et seq., because its Defendants’

23   online games are illegal online gambling games.



                                                                                TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 23                                                   1700 Seventh Avenue, Suite 2200
                                                                                       Seattle, Washington 98101
                                                                                 TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 24 of 27



            81.     Defendants’ wrongful conduct occurred in the conduct of trade or commerce—
 1
     i.e., while Defendants were engaged in the operation of making computer games available to
 2
     the public.
 3
            82.     Defendants’ acts and practices were and are injurious to the public interest
 4
     because Defendants, in the course of their business, continuously advertised to and solicited the
 5
     general public in Washington State and throughout the United States to play their unlawful
 6
     online gambling games of chance. This was part of a pattern or generalized course of conduct
 7
     on the part of Defendants, and many consumers have been adversely affected by Defendants’
 8
     conduct and the public is at risk.
 9
            83.     Defendants have profited immensely from their operation of unlawful games of
10
     chance, amassing hundreds of millions of dollars from the losers of their games of chance.
11
            84.     As a result of Defendants’ conduct, Plaintiff and the Class members were
12
     injured in their business or property—i.e., economic injury—in that they lost money wagering
13
     on Defendants’ unlawful games of chance.
14
            85.     Defendants’ unfair or deceptive conduct proximately caused Plaintiff’s and the
15
     Class members’ injuries because, but for the challenged conduct, Plaintiff and the Class
16
     members would not have lost money wagering at or on Defendants’ games of chance, and they
17
     did so as a direct, foreseeable, and planned consequence of that conduct.
18
            86.     Plaintiff, on her own behalf and on behalf of the Class, seeks to enjoin further
19
     violation and recover actual damages and treble damages, together with the costs of suit,
20
     including reasonable attorneys’ fees.
21

22                                 IX. THIRD CAUSE OF ACTION
                                          Unjust Enrichment
23                                (On behalf of Plaintiff and the Class)



                                                                           TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 24                                              1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
                Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 25 of 27



                87.    Plaintiff incorporates by reference the foregoing allegations as if fully set forth
 1
     herein.
 2
                88.    Plaintiff and the Class have conferred a benefit upon Defendants in the form of
 3
     the money Defendants received from them for the purchase of chips to wager at Defendants’
 4
     online gambling games.
 5
                89.    Defendants appreciate and/or has knowledge of the benefits conferred upon
 6
     them by Plaintiff and the Class.
 7
                90.    Under principles of equity and good conscience, Defendants should not be
 8
     permitted to retain the money obtained from Plaintiff and the members of the Class, which
 9
     Defendants have unjustly obtained as a result of their unlawful operation of unlawful online
10
     gambling games. As it stands, Defendants have retained millions of dollars in profits generated
11
     from their unlawful games of chance and should not be permitted to retain those ill-gotten
12
     profits.
13

14              91.    Accordingly, Plaintiff and the Class seek full disgorgement and restitution of

15   any money Defendants have retained as a result of the unlawful and/or wrongful conduct

16   alleged herein.
                                          X. PRAYER FOR RELIEF
17
                Plaintiff, individually and on behalf of all others similarly situated, respectfully requests
18
     that this Court enter an Order:
19
                a.     Certifying this case as a Class action on behalf of the Class defined above,
20
     appointing Plaintiff as representative of the Class, and appointing her counsel as Class counsel;
21              b.     Declaring that Defendants’ conduct, as set out above, violates the CPA;

22              c.     Entering judgment against Defendants, in the amount of the losses suffered by

23   Plaintiff and each member of the Class;



                                                                                TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 25                                                   1700 Seventh Avenue, Suite 2200
                                                                                       Seattle, Washington 98101
                                                                                 TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 26 of 27




 1          d.      Enjoining Defendants from continuing the challenged conduct;

 2          e.      Awarding damages to Plaintiff and the Class members in an amount to be

 3   determined at trial, including trebling and/or punitive damages as appropriate;

            f.      Awarding restitution to Plaintiff and Class members in an amount to be
 4
     determined at trial, and requiring disgorgement of all benefits that Defendants unjustly
 5
     received;
 6
            g.      Awarding reasonable attorney’s fees and expenses;
 7          h.      Awarding pre- and post-judgment interest, to the extent allowable;
 8          i.      Entering judgment for injunctive and/or declaratory relief as necessary to protect

 9   the interests of Plaintiff and the Class; and

            j.      Awarding such other and further relief as equity and justice require.
10
                                          XI. JURY DEMAND
11
            Plaintiff requests a trial by jury of all claims that can be so tried.
12
            Respectfully submitted this 11th day of February, 2019.
13
                                            TOUSLEY BRAIN STEPHENS PLLC
14
                                            By: s/ Janissa A. Strabuk
15                                             Janissa A. Strabuk, WSBA #21827
                                               jstrabuk@tousley.com
16

17                                          By: s/ Cecily C. Shiel
                                               Cecily C. Shiel, WSBA #50061
18                                             cshiel@tousley.com

                                                1700 Seventh Avenue, Suite 2200
19                                              Seattle, Washington 98101
                                                Telephone: 206.682.5600
20                                              Fax: 206.682.2992

21

22

23



                                                                              TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 26                                                 1700 Seventh Avenue, Suite 2200
                                                                                     Seattle, Washington 98101
                                                                               TEL. 206.682.5600  FAX 206.682.2992
              Case 2:19-cv-00199-RSL Document 1 Filed 02/11/19 Page 27 of 27



                                        EDELSON PC
 1                                      Rafey Balabanian*
                                        rbalabanian@edelson.com
 2                                      Todd Logan*
                                        tlogan@edelson.com
 3                                      123 Townsend Street, Suite 100
                                        San Francisco, California 94107
                                        Tel: 415.212.9300
 4                                      Fax: 415.373.9435
 5                                      Benjamin H. Richman*
                                        brichman@edelson.com
 6                                      350 North LaSalle Street, Suite 1400
                                        Chicago, Illinois 60654
 7                                      Tel: 312.589.6370
                                        Fax: 312.589.6378
 8
                                        *Pro hac vice admission to be sought.
 9
                                        Attorneys for Plaintiff and the Putative Class
10   0099/002/532562.1


11

12

13

14

15

16

17

18

19

20

21

22

23



                                                                   TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 27                                      1700 Seventh Avenue, Suite 2200
                                                                          Seattle, Washington 98101
                                                                    TEL. 206.682.5600  FAX 206.682.2992
